Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondent suspending for 60 days the chauffeur’s license of petitioner for an alleged violation of subdivision 1 of section 56 of the Vehicle and Traffic Law. The proceeding was transferred to this court (Civ. Prac. Act, § 1296). Determination annulled, with $10 costs and disbursements. There was no substantial evidence to support the determination that petitioner violated the said statutory provision (cf. Matter of Weisinger v. Macduff, 285 App. Div. 607, 611; Matter of' Bietrichsen v. Macduff, 280 App. Div. 1016). Nolan, P. J., Wenzel, Murphy and Ughetta, JJ., concur; Beldock, J., dissents and votes to affirm on the ground that there was substantial evidence to support the determination.